By the Court,
Callahan, District Judge:
This proceeding is of the same character and grows out of a similar state of facts as in State ex rel. Brockliss v. Jepsen, this day decided. The two matters were argued as one and it was stipulated that the opinion and judgment in the Brockliss case would control in this. ’
Upon authority of that case, the demurrer filed to the petition is overruled, and judgment is hereby rendered in favor of the petitioner, as prayed.
Ducker, J.: I concur.
Coleman, J.: I concur.
Sanders, C. J., being disqualified, Callahan, District Judge, participated in the consideration of this case, pursuant to designation by the Governor.